963 F.2d 384
U.S.v.CAC-Ramsay, Inc.*
NO. 90-5848
United States Court of Appeals,Eleventh Circuit.
May 15, 1992
Appeal From:  S.D.Fla., 744 F.Supp. 1158

1
AFFIRMED.


2
Federal Reporter. The Eleventh Circuit provides by rule that


3
unpublished opinions are not considered binding precedent.


4
They may be cited as persuasive authority, provided that a


5
copy of the unpublished opinion is attached to or


6
incorporated within the brief, petition or motion.  Eleventh

Circuit Rules, Rule 36-2, 28 U.S.C.A.)


*
 Fed.R.App.P. 34(a);  11th Cir.R. 34-3